        Case 1:18-cv-08010-MKV-JLC Document 99 Filed 08/20/21 Page 1 of 4



                                                                                             8/20/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DEVENDRA RAJ ACHARYA,                                          :
                                                               :    SCHEDULING ORDER FOR
                                    Plaintiffs,                :    DAMAGES INQUEST
                                                               :
         -v.-                                                  :    18-CV-8010 (MKV) (JLC)
                                                               :
JIMMY K. SOLANKI,                                              :
                                                               :
                                    Defendant.                 :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On August 19, 2021, Judge Vyskocil granted a default judgment against

defendant (Dkt. No. 97) and referred this case to me to conduct an inquest into

damages (Dkt. No. 98).

        “[E]ven when the defendant defaults and is not present to object, damages

must be based on admissible evidence.” Am. Jewish Comm. v. Berman, No. 15-CV-

5983 (LAK) (JLC), 2016 WL 3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting House

v. Kent Worldwide Mach. Works, Inc., 359 F. App’x 206, 207 (2d Cir. 2010))

(citations omitted), adopted by 2016 WL 4532201 (S.D.N.Y. Aug. 29, 2016). In the

context of a default, allegations in a pleading pertaining to damages are not deemed

admitted. Nat’l Photo Grp., LLC v. Bigstar Entm’t, Inc., No. 13-CV-5467 (VSB)

(JLC), 2014 WL 1396543, at *2 (S.D.N.Y. Apr. 11, 2014) (citing Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)), adopted by 2014 WL 5051275

(S.D.N.Y. Oct. 8, 2014). Rather, “a plaintiff must submit sufficient evidence, in the

form of detailed affidavits and other documentary materials to enable the district

court to ‘establish damages with reasonable certainty.’” Id. (quoting Transatlantic
      Case 1:18-cv-08010-MKV-JLC Document 99 Filed 08/20/21 Page 2 of 4




Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997))

(internal citations omitted); see also Fed. R. Civ. P. 55(b)(2).

      Moreover, where a plaintiff’s filings raise questions as to whether a district

court may permissibly exercise personal jurisdiction over a non-appearing

defendant, the court may consider sua sponte whether the plaintiff has set forth

facts justifying the assertion of personal jurisdiction. Hood v. Ascent Med. Corp.,

No. 13-CV-0628 (RWS) (DF), 2016 WL 1366920, at *6 (S.D.N.Y. Mar. 3, 2016),

adopted by 2016 WL 3453656 (S.D.N.Y. June 20, 2016), aff’d, 691 F. App’x 8 (2d Cir.

2017). See generally Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619

F.3d 207, 213 (2d Cir. 2010) (“Because personal jurisdiction can be waived by a

party, a district court should not raise personal jurisdiction sua sponte when a

defendant has appeared and consented . . . to the jurisdiction of the court. But

when a defendant declines to appear, . . . before a court grants a motion for default

judgment, it may first assure itself that it has personal jurisdiction over the

defendant.”) (internal citations omitted).

      Accordingly, it is hereby ORDERED that:

      1. Plaintiff shall serve defendant and file Proposed Findings of Fact and

Conclusions of Law concerning all damages and any other monetary relief

permitted under the entry of default judgment no later than September 14, 2021.

Plaintiff shall include with such service a copy of this Order. The submission shall

contain a concluding paragraph that succinctly summarizes what damage amount

(or other monetary relief) is being sought, including the exact dollar amount.



                                             2
      Case 1:18-cv-08010-MKV-JLC Document 99 Filed 08/20/21 Page 3 of 4




      2. Plaintiff’s Proposed Findings of Fact should specifically tie the proposed

damages figures to the legal claims on which liability has been established; should

demonstrate how plaintiff has arrived at the proposed damages figures; and should

be supported by one or more affidavits, which may attach any documentary

evidence establishing the proposed damages. Each Proposed Finding of Fact shall

be followed by a citation to the paragraphs of the affidavits and or page of

documentary evidence that supports each such Proposed Finding. To the extent the

Proposed Findings contain any allegations regarding liability, the Proposed

Findings should cite to the appropriate paragraph of the complaint.

      Any request for attorneys’ fees must be supported by contemporaneous time

records showing, for each attorney, the date of service, the hours expended, and the

nature of the work performed. Counsel should file an affidavit providing the

number of years each attorney has been admitted to the bar and their hourly rate.

Counsel should also include charts related to any fees that they are seeking, in

terms of hours and number of attorneys, if appropriate. The Conclusions of Law

shall include a paragraph or paragraphs setting forth the legal basis for any

requested award of attorney’s fees, including why, if applicable, the number of

attorneys involved are entitled to fees. Finally, counsel should provide

documentary evidence justifying an award of costs.

      In lieu of conclusions of law, plaintiff may submit a memorandum of law

setting forth the legal principles applicable to plaintiff’s claim or claims for damages

(including but not limited to the legal basis for any claim for interest or attorneys’



                                           3
      Case 1:18-cv-08010-MKV-JLC Document 99 Filed 08/20/21 Page 4 of 4




fees). Plaintiff’s papers must include an affidavit from someone with personal

knowledge, setting forth the facts which establish liability, the proposed damages

amount, and facts which establish that the Court has both personal jurisdiction

over the defendant, and jurisdiction over the subject matter.

      Defendant shall send to plaintiff’s counsel and file with the Court his§

response, if any, to plaintiff’s submissions no later October 5, 2021.

      3. The Court hereby notifies the parties that it may conduct this inquest

based solely upon the written submissions of the parties. See Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const.,

LLC, 779 F.3d 182, 189 (2d Cir. 2015) (quoting Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991)); Cement & Concrete Workers Dist. Council Welfare

Fund, Pension Fund, Annuity Fund, Educ. & Training Fund & Other Funds v.

Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (citation omitted).

To the extent that any party seeks an evidentiary hearing on the issue of damages,

such party must set forth in its submission the reason why the inquest should not

be conducted based upon the written submissions alone, including a description of

what witnesses would be called to testify at a hearing and the nature of the

evidence that would be submitted.

      4. A courtesy copy of any document filed with the Court shall be sent or

delivered to the undersigned.

Dated: August 20, 2021
       New York, New York




                                          4
